16-236-cv
Bellavia Blatt & Crossett, P.C., v. Kel & Partners LLC et al.

                                   UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                           SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 29th day of November, two thousand sixteen.

PRESENT:            JOSÉ A. CABRANES,
                    ROSEMARY S. POOLER,
                                 Circuit Judges,
                    JOHN G. KOELTL,
                                 District Judge.*


BELLAVIA BLATT & CROSSETT, P.C.,

                              Plaintiff-Appellant,                             16-236-cv

                              v.

KEL & PARTNERS LLC and KEL KELLY,

                              Defendants-Appellees.


FOR PLAINTIFF-APPELLANT:                                            Leonard A. Bellavia, Steven H. Blatt, and
                                                                    Mark Gaffney, Bellavia Blatt & Crossett,
                                                                    P.C., Mineola, NY.




     *
    The Honorable John G. Koeltl, of the United States District Court for the Southern District of
New York, sitting by designation.

                                                                1
FOR DEFENDANTS-APPELLEES:                                  Michael Tremonte, Noam Biale, and
                                                           Michael Gibaldi, Sher Tremonte LLP,
                                                           New York, NY.

       Appeal from a judgment of the United States District Court for the Eastern District of New
York (Joseph F. Bianco, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
AFFIRMED.

         Bellavia Blatt & Crossett, P.C. appeals from a judgment entered on December 28, 2015
resulting from the District Court’s grant of summary judgment in favor of Kel & Partners LLC and
Kel Kelly on December 16, 2015. We have reviewed all of the arguments raised by Bellavia Blatt on
appeal and find them to be without merit. Accordingly, we AFFIRM the December 28, 2015
judgment of the District Court for substantially the reasons stated by the District Court in its well-
reasoned Memorandum and Order filed December 16, 2015.


                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                   2